DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A – drawn to Figs. 1-7 and claims 1-2 and 7-20 in the reply filed on February 11, 2021 is acknowledged.
Claims 3-6 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan Lee Starner on February 18, 2021.
The application has been amended as follows: 
Claims 3-6 have been cancelled.



1.	(Currently amended) A dual ball valve straw lid assembly for a closed container, comprising:
a lid comprising a lid top and a lid bottom, the lid bottom configured to attach to 
a liquid ball;

a vent ball,
	each of the liquid and vent balls pivotably coupled to the lid top and each configured to rotate between an open position and a closed position, the vent ball configured to rotate in response to the liquid ball rotation; and
a tube that extends from the lid bottom to within the closed container and configured to allow liquid in the closed container to be accessed by suction force applied to the liquid ball in the open position,
the vent ball configured to allow air to pass therethrough between outside and inside the closed container when in the open position.


2.	(Currently amended) The dual ball valve straw lid assembly of claim 1, wherein the liquid ball and the vent ball are formed from a common portion of material.

7. 	(Currently amended) The dual ball valve straw lid assembly of claim 1, as the liquid ball and the vent ball rotate from the closed position to the open position, the vent ball allows air to pass therethrough between outside and inside the closed container before liquid is accessible from the liquid ball, thereby equalizing air pressure between outside air and an interior of the closed container prior to liquid access.

8.	(Currently amended) The dual ball valve straw lid assembly of claim 7, wherein the lid further comprises a lid liquid hole and a lid vent hole, when in the open position, a liquid ball hole is in alignment with the lid liquid hole and a vent ball hole is in alignment 

9.	(Currently amended) The dual ball valve straw lid assembly of claim 8, wherein the liquid ball comprises a spout shaft coupled to the liquid ball hole, the spout shaft configured to allow liquid in the closed container to be accessed.

10.	(Currently amended) The dual ball valve straw lid assembly of claim 9, wherein the lid comprises a spout cavity in a  top surface, the spout cavity configured to receive the spout shaft when the liquid ball and the vent ball are in the closed position.

11.	(Currently amended) The dual ball valve straw lid assembly of claim 9, wherein the spout shaft comprises a ball valve handle, configured to rotate the spout shaft and the liquid ball and the vent ball in response to finger pressure applied to the ball valve handle.

12.	(Currently amended) The dual ball valve straw lid assembly of claim 8, wherein the vent ball comprises the vent ball hole and a vent slot adjacent and connected to the vent ball hole, wherein the vent slot is oriented along a direction of rotation of the vent ball, as the vent ball rotates from the closed position to the open position, the vent slot aligns with the lid vent hole and allows air pressure to equalize between outside air and an interior of the closed container prior to the liquid ball hole in alignment with the lid liquid hole.




14.	(Currently amended) The dual ball valve straw lid assembly of claim 1, further comprising: a liquid seal and a vent seal, disposed between each of the liquid ball and the vent ball and the lid top, respectively, configured to prevent liquid and air leaks between the liquid ball and the vent ball and the lid.


15.	(Currently amended) The dual ball valve straw lid assembly of claim 14, wherein the lid, the liquid ball and the vent ball are formed from one or more of thermoplastic or thermoset material, wherein the liquid seal and the vent seal are formed from one or more of silicone, rubber, or other compressible material.

16	(Currently amended) The dual ball valve straw lid assembly of claim 1, further comprising: a lid sealing surface attached to the lid bottom and configured to provide a liquid seal to the closed container.

17 	(Currently amended) The dual ball valve straw lid assembly of claim 1, further comprising: a carry handle, mechanically coupled to the lid, configured to allow the closed container to be carried.



19.	(Currently amended) The dual ball valve straw lid assembly of claim 1, further comprising: a plurality of spout pivots, extending laterally from the liquid ball and the vent ball, configured to fit within a spout pivot cavity of the lid and allow the liquid ball and the vent ball to rotate about the plurality of spout pivots.

20.	(Currently amended) The dual ball valve straw lid assembly of claim 19, wherein the spout pivot cavity provides a snap fit for each of the plurality of spout pivots.



Allowable Subject Matter
Claims 1-2 and 7-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art (of record) discloses most of the claimed invention; however, the prior art (of record) does not expressly teach a liquid ball; a vent ball, each of the liquid and vent balls pivotably coupled to the lid top and each configured to rotate between an open position and a closed position, the vent ball configured to rotate in response to the liquid ball rotation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/B.V.P/Examiner, Art Unit 3736                                                                                                                                                                                                        

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736